DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Allowable Subject Matter
Claims 1-2, 5-22 are allowed.
As of claim 1, the closest prior art Tosaya et al. (US 20140043320 A1; Tosaya) teaches a beamed-pixel retinal display (BPRD) system having a near-eye or on-eye display system which delivers any one or more of 2D or 3D images or data to at least one of a user's retinas using a bundle of simultaneously--and differently--statically directed light beams. Each individual beam is of low or no divergence and each angularly fixed beam of the bundle originates from a different corresponding source-image pixel and is delivered through a display-system exit aperture each at static, fixed angles. The bundle of differently statically directed, individually low- or no-divergence pixel beams can be overlaid upon a user's eye-entrance pupil. Tosaya does not anticipate or render obvious, alone or in combination, an imaging system having 2a 
Claims 2, 5-8, 17-22 are allowed as being dependent on claim 1.
As of claim 9, the closest prior art Tosaya et al. (US 20140043320 A1; Tosaya) teaches a beamed-pixel retinal display (BPRD) system having a near-eye or on-eye display system which delivers any one or more of 2D or 3D images or data to at least one of a user's retinas using a bundle of simultaneously--and differently--statically directed light beams. Each individual beam is of low or no divergence and each angularly fixed beam of the bundle originates from a different corresponding source-image pixel and is delivered through a display-system exit aperture each at static, fixed angles. The bundle of differently statically directed, individually low- or no-divergence pixel beams can be overlaid upon a user's eye-entrance pupil. Tosaya does not anticipate or render obvious, alone or in combination, an immersive imaging system comprising: 2a frame; 3at least one optical element, wherein said at least one optical element is coupled to said 4frame; 5a first scanner, wherein said first single axis scanner is coupled to said frame and includes 6a first scanning axis; and 7a second scanner that includes a second scanning axis, wherein said second scanner is 8coupled to said frame, 
Claims 10-12 are allowed as being dependent on claim 9.
As of claim 13, the closest prior art Tosaya et al. (US 20140043320 A1; Tosaya) teaches a beamed-pixel retinal display (BPRD) system having a near-eye or on-eye display system which delivers any one or more of 2D or 3D images or data to at least one of a user's retinas using a bundle of simultaneously--and differently--statically directed light beams. Each individual beam is of low or no divergence and each angularly fixed beam of the bundle originates from a different corresponding source-image pixel and is delivered through a display-system exit aperture each at static, fixed angles. The bundle of differently statically directed, individually low- or no-divergence pixel beams can be overlaid upon a user's eye-entrance pupil. Tosaya does not anticipate or render obvious, alone or in combination, an immersive imaging system having 4a frame; 5at least one optical element, wherein said at least one optical element is coupled to said 6frame; 7at least one beam source, wherein said at least one beam source is coupled to said frame; 8and 9a dual axis reflective scanner, wherein said dual axis reflective scanner is coupled to said 10frame, 11wherein said at least one beam source is positioned in front of, on, or behind said at least 12one optical element with respect to an observer's direction of gaze, and said at 13least one beam source directs a beam of light towards said dual axis reflective 14scanner, that further directs said beam of light 
Claims 14-16 are allowed as being dependent on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Guillaumee et al. (US 20180003991 A1) teaches a system, a change in eye focus from a first focus plane to a second focus plane. For example, the first focus plane of the eye may be infinity and the second focus plane of the eye may be less than infinity. The system may generate at least one light beam to accommodate the change in eye focus from the first focus plane to the second focus plane. In one example, the generated at least one light beam has an alignment, wavelength and/or modulation that is different than an alignment, wavelength and/or modulation of a prior light beam. The system may project a pixel on the eye using the at least one light beam;
- Prior Art Belenkii et al. (US 20170285343 A1) teaches a head worn display system with at least one retinal display unit having a curved reflector positioned in front of one eye or both eyes of a wearer. The unit includes a first set of three modulated visible-light lasers co-aligned and adapted to provide a foveal laser beam with selectable color and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882